Title: From John Adams to the President of Congress, 25 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 25 May 1781. RC PCC, No. 84, III, f. 169–170. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:435–436.
John Adams provided an English translation of a convention signed at Versailles on 1 May by the Comte de Vergennes and the Dutch ambassador, Lestevenon van Berkenrode, establishing the conditions under which French or Dutch vessels recaptured from the British by privateers or warships of the respective countries would be returned to their owners. It was in Adams’ view “the first Step towards more intimate Connections, between this Republick on one side and France and the United States of America, on the other.”
